HOFFMAN, Judge
ORDER
This matter came on for a hearing on February 20, 1976. The minor appeared in his own person and through his court-appointed attorney,. Michael P. Lehtonen, Esq. The Government appeared through Assistant Attorney General Charles P. Neuffer, III.
The Government has moved that the minor, who is being held at the Youth Care Center pending a dispositional hearing now set for March 10, 1976, be incarcerated for disciplinary purposes at Fort Christian in the so-called “juvenile detention facilities”.
I am denying the Government’s motion. I find no statutory basis whatsoever for. the Court to impose disciplinary measures upon a minor under age sixteen who is already in the custody of the Department of Social Welfare. As a matter of fact, this minor has been in the custody of Welfare since before the commission of the delinquent act for which this minor has already been adjudicated. I am not going to allow the Department of Social Welfare to use the Court to make its decisions for it. I am not going to allow the atrocious facilities at Fort Christian to become the disciplinary celkfor the'Youth Center. If the Commissioner of Social Welfare wishes to set up a lock-down facility at the *442Fort, she can do so administratively. As far as I’m concerned, the facilities at the Fort will be reserved for exceptional and extreme cases — and I am not convinced this case is such.
However, in light of the testimony I have heard today regarding this minor’s behavior I am going to invoke the Court’s power under 5 V.I.C. § 2506(3) and commit this minor for the period of one week to the Psychiatric Unit of the Knud-Hansen Memorial Hospital for a full-scale psychiatric evaluation. If more time is needed for such an evaluation, it is the responsibility of the minor’s legal guardian, the Department of Social Welfare, to make such application to the Court.
It is so ordered.